 


109 HR 1527 IH: Humanitarian Food and Medicine Export Act
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1527 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. Paul introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To remove all embargoes on food, medicine, and medical supplies. 
 
 
1.Short titleThis Act may be cited as the Humanitarian Food and Medicine Export Act.  
2.FindingsThe Congress finds that— 
(1)laws or regulations prohibiting the export of food, medicine, or medical supplies to any foreign country have a disproportionately negative effect on the most vulnerable citizens of that country;  
(2)laws or regulations prohibiting American manufacturers or farmers from exporting their products represent an unfair restriction on their ability to engage in voluntary economic activity; 
(3)embargoes of food, medicine, or medical supplies interrupt the discourse between nations and thus promote further enmity and militarism; and 
(4)embargoes of food, medicine, or medical supplies allow affected foreign leaders to scapegoat the United States for the failures of their domestic policy.  
3.Removal of embargoes on food, medicine, or medical suppliesUpon the enactment of this Act, any prohibition on private donations or other exports from the United States to any other country of food, medicine, or medical supplies shall cease to be effective, and private donations and other exports from the United States to any other country of food, medicine, or medical supplies, that are intended to meet basic human needs, may not be prohibited. 
4.DefinitionsIn this Act: 
(1)FoodThe term food means any raw, cooked, processed, or prepared edible substance, ice, or beverage, or ingredient used or intended to be used for human consumption. 
(2)MedicineThe term medicine has the meaning given the term drug in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).  
 
